ROBINSON, J., STEINERT, C.J., and SIMPSON, J., dissent.
On August 2, 1937, Joanna Bernard Conant, a widow seventy-eight years of age, who has been a resident of this state continuously from 1887 to date and who has neither income nor property, filed with the state department of social security her application for old-age assistance. This applicant, who admits that she is supplied with the necessities of life (food, lodging and clothing) by her son-in-law and daughter, who are willing and financially able to take care of her, claims old-age assistance as a matter of right under the statute (Laws of 1935, chapter 182, p. 855, as amended by Laws of 1937, chapter 156, p. 548, Rem. Rev. Stat. (Sup.), § 9998-1 [P.C. § 6233-151] et seq.), which defines the requirements for eligibility *Page 23 
for the receipt of old-age assistance and provides for the payment of not less than thirty dollars monthly to the applicant who meets the eligibility requirements.
The qualifications for old-age assistance, the amount and nature of old-age assistance which an eligible applicant shall receive, and the provisions respecting the action of the department in granting assistance, are set forth in the statute as follows:
"Subject to the provisions of this act, every person residing in the State of Washington, if in need, shall be entitled to old-age assistance from the state." Laws of 1935, p. 855, § 2, Rem. Rev. Stat. (Sup.), § 9998-2 [P.C. § 6233-152].
"Old-age assistance shall be given under this act to any person who;
"(a) Has attained the age of 65 years: Provided, That if the Federal government provides for Federal contribution to state old-age assistance payable to persons of age less than 65 years, then and in that event persons shall be entitled to assistance hereunder at such age as shall be provided in said Federal act;
"(b) Has income which is less than three hundred sixty dollars ($360) per year;
"(c) Has been a resident of the State of Washington for at least five years within the ten years immediately preceding his application for old-age assistance;
"(d) Is not at the time an inmate of a public institution of a custodial, correctional or curative character, except in the case of temporary medical or surgical care in a hospital;
"(e) Has not made a voluntary assignment or transfer of property for the purpose of qualifying for such assistance;
"(f) Is not because of his physical or mental condition in need of continued institutional care." Laws of 1937, p. 548, § 1, Rem. Rev. Stat. (Sup.), § 9998-3 [P.C. § 6233-153].
"It shall be the duty of the department of social security to provide adequately for those eligible for old-age assistance under the provisions of this act. The *Page 24 
amount and nature of old-age assistance which any such person shall receive, and the manner of providing it, shall be determined by the said department with due regard to the conditions existing in each case; but such assistance together with the applicant's own resources and income shall not be less than the sum of thirty dollars ($30) per month to each recipient:Provided, That in the event Federal participation shall be granted in excess of fifteen dollars ($15) a month per recipient, the maximum may be increased to twice the amount that may be recovered for each recipient from Federal sources. The old-age assistance may include, among other things, medical and surgical and hospital care and nursing." Laws of 1937, p. 549, § 2, Rem. Rev. Stat. (Sup.), § 9998-4 [P.C. § 6233-154].
"Upon the completion of its investigation, the department of social security shall decide whether the applicant is eligible for and should receive an old-age assistance grant under this act, the amount of the assistance, the manner of paying or providing it and the date on which the assistance shall begin. The department may make such additional investigation as it may deem necessary, and shall make its decision as to the granting of assistance and the amount and nature of assistance to be granted the applicant as in its opinion is justified and in conformity with the provisions of this act. The department shall notify the applicant of its decision in writing. Such decision shall be subject to a fair hearing, which hearing under the provisions of this section, unless appellant shall otherwise stipulate, shall be held in the county in which the appellant resides and shall be conducted by the director of the department of social security, a duly appointed, qualified and acting supervisor thereof, or by an examiner specially appointed by the director for such purpose. Whenever a hearing is conducted by a supervisor or specially appointed examiner, a transcript of the testimony shall be made and included in the record which shall be submitted to the director for his decision.
"Any appellant, feeling himself aggrieved by the decision of the director in any case, shall have the right of appeal to the superior court of the county of *Page 25 
his legal residence, which appeal shall be taken by notice filed with the clerk of the court and served upon the director within thirty (30) days after the decision of the director." Laws of 1937, p. 550, § 6, Rem. Rev. Stat. (Sup.), § 9998-8 [P.C. § 6233-158].
After hearing thereon, the application was rejected by the director of the department of social security on the ground that, as she was provided by her son-in-law and daughter with all the necessities of life, the applicant was not in need and, therefore, is not eligible to receive aid under the provisions of the old-age assistance statute (Rem. Rev. Stat. (Sup.), § 9998-1et seq.).
The appeal of the claimant to the superior court for Spokane county resulted in reversal of the order denying the application for old-age assistance. A judgment was entered requiring the director of the department of social security to grant the application for old-age assistance in a sum of not less than thirty dollars monthly commencing November 7, 1937, the date of the order denying the application,
". . . and the said Director is hereby ordered to so allow said claim and pay the same in regular order as provided by the statute relating to allowed claims."
The department has appealed from that judgment. The applicant cross-appeals from that portion of the judgment which fails to allow her claim from August 2, 1937, the date her application was filed with the department.
Counsel for appellant contend that, as she is provided by her son-in-law with all of the necessities of life, respondent is not "in need," hence is not eligible to receive old-age assistance.
[1] By Laws of 1933, chapter 29, p. 173, the legislature imposed upon the board of county commissioners of each county the duty of providing funds for old-age pensions. That statute was repealed by Laws of *Page 26 
1935, chapter 182, p. 855, in which the legislature declared that the care of aged persons who are in need or whose physical or other condition seems to render permanent their inability to provide properly for themselves, was a matter of state concern and a necessity in promoting and preserving the public health and welfare. To provide such care, a statewide system of old-age assistance was established. Subject to the provisions of that act, every person residing in the state of Washington, if inneed, became entitled to old-age assistance from the state. The foregoing statute was amended by Laws of 1937, chapter 156.
In 1937, asserting that public policy declares with increasing frequency and firmness that the equalization of opportunity for more abundant living and the necessary care of the handicapped and underprivileged incident thereto, is a public responsibility of such magnitude as to deserve the undivided attention of all branches of the state and Federal governments, the legislature created an administrative state department and divisions thereof to serve as an agency of the state in the administration of all public assistance programs.
Laws of 1937, chapter 111, p. 442, created the department of social security and its several divisions. Laws of 1937, chapter 114, p. 452 (Rem Rev. Stat. (Sup.), § 9992-101 [P.C. § 6233-101]), provides for aid to dependent children. Laws of 1937, chapter 132, p. 489 (Rem. Rev. Stat. (Sup.), § 10007-1 [P.C. § 6233-53] et seq.), establishes within the department of social security a division for improving the condition of the blind. Laws of 1937, chapter 156, relates solely to old-age assistance, prescribes the qualifications for eligibility for old-age assistance, and provides for minimum payment to applicants who are eligible under the act for old-age assistance. Laws of 1937, chapter 162, p. 574 *Page 27 
(Rem. Rev. Stat. (Sup.), § 9998-101 [P.C. § 6233-301] et seq.), provides for relief from involuntary unemployment. Laws of 1937, chapter 180, p. 697 (Rem Rev. Stat. (Sup.), § 10007-101 [P.C. § 6233-201] et seq.), is the administrative code of the department of social security. Its provisions govern the procedure necessary to be followed in order to secure public assistance or to prosecute appeals in those cases in which the applicant for assistance is dissatisfied.
Section 22, chapter 180, Laws of 1937, p. 709 (Rem. Rev. Stat. (Sup.), § 10007-122), repealed the statute (Laws of 1854, pp. 395-397, Rem. Rev. Stat., §§ 9981-9984, inclusive, and id., §§ 9987-9991, inclusive) requiring certain relatives (if such relatives are "of sufficient ability") of every poor person who is unable to earn a livelihood because of physical or mental disability to support such poor people.
We held in Moss v. Moss, 163 Wash. 444, 1 P.2d 916, that the term "poor" person, under the statute requiring one relative to support another relative who is unable to earn a livelihood, means such person who is so completely destitute as to require assistance from the public.
It should be borne in mind that, in so far as the assistance of one's relatives are concerned, at the common law no legal liability rested on one relative to support another, however strong the moral duty may be. The duty of providing such support is purely statutory, and the procedure providing for its enforcement is exclusive. 21 R.C.L. 723; Moss v. Moss,163 Wash. 444, 1 P.2d 916; Occidental Life Ins. Co. v. Powers,192 Wash. 475, 47 P.2d 27.
The statute imposing the legal liability, which did not exist at the common law, upon certain relatives to support a poor relative who was unable to earn a livelihood because of mental or physical disability, was *Page 28 
repealed by the social security statute (Laws of 1937, chapter 180), which declared that the burden of caring for the handicapped and underprivileged was a public responsibility which the state assumed. Except morally, since the enactment of Laws of 1937, chapter 180, one relative is not liable nor responsible for the care of another relative who may be "poor" or "in need" because of mental, physical, or other handicap.
The social security statutes manifest recognition by the state of its obligation and disclose the purpose of the legislature to redeem a promise made to the people, to relieve charitably disposed relatives, strangers, societies, associations, and other agencies of the burden of providing relief for the crippled, the blind, the needy, as the care of the handicapped and underprivileged is a responsibility of the state.
A person "in need" and eligible to receive old-age assistance, the legislature provided, is one who has attained the age of sixty-five years, has income less than three hundred and sixty dollars per annum, has been a resident of this state at least five years within the ten years immediately preceding the application for old-age assistance, is not an inmate of a public institution of a certain character, has not transferred property for the purpose of qualifying for old-age assistance, and is not in need of continued institutional care because of his physical or mental condition. If the foregoing conditions prerequisite to the granting of old-age assistance obtain, the statute then provides that it is the duty of the department of social security to provide adequately for such eligible applicant. The law is plain that, while the amount and nature of old-age assistance which the applicant shall receive, and the manner of providing it, shall be determined by the department with due regard to the conditions existing in each case, such assistance, together with the applicant's *Page 29 own resources and income, shall not be less than thirty dollars monthly to each recipient.
The respondent has neither resources nor income and satisfies all of the other conditions of the statute; therefore, she is inneed. She is so completely destitute as to require assistance, within the meaning of the old-age assistance statute. The fact that some kindly disposed stranger, or that some charitably motivated relative, is willing and financially able to pay for the clothing, lodging, and food of the respondent, in nowise absolves the state of its duty or relieves it of its obligation to grant to her old-age assistance in a sum not less than thirty dollars monthly. If respondent were compelled to beg from door to door, or if she were dependent on some one of the many charitable associations for support, her need would be no greater than if compelled, as she now is, to accept the necessary relief of food, lodging, and clothing gratuitously bestowed on her by a son-in-law and daughter (relatives who are not legally liable or responsible for her care).
The legislature imposed a mandatory duty of payment of old-age assistance of not less than thirty dollars monthly to those who satisfy the statutory prerequisites recited above. We must declare the law as it is written. (State ex rel. Schmidt v.Sullivan, 190 Wash. 600, 69 P.2d 828; State ex rel. Hart v.Gleason, 189 Wash. 292, 64 P.2d 1023.)
The naive argument that the cost to the state, in view of the fact that, on January 1, 1937, there were approximately 123,000 persons more than sixty-five years old in this state, would have a serious effect on the fiscal problems of the state, should be addressed to the legislature and not to the court.
Soper v. Wheeler, 239 Mass. 327, 132 N.E. 46, cited by appellant, is distinguishable from the case at bar. *Page 30 
In that case, it was held that, if a mother with dependent children has relatives and friends who are willing and able to support her and her children in a reasonable degree of comfort, the overseers of the poor cannot be compelled to furnish aid to her at the public expense. The supreme judicial court of Massachusetts held that the furnishing of aid at the public expense under the pertinent statute was not a mandatory duty, in view of the provision of the statute which provides, contrary to the declared policy of this state, that necessary aid for the mother and children which can be secured from relatives, organizations, or individuals, absolves the commonwealth of its duty to provide for the relief of the poor, the aged, etc.
The question suggested by citation of § 8, chapter 180, Laws of 1937, p. 703, Rem. Rev. Stat. (Sup.), § 10007-108, and quotation of the following language of that section, of payment of old-age assistance in excess of the minimum of thirty dollars monthly, is not before us on this appeal:
"The administrator shall grant public assistance only after adequate investigation and certification of need, the amount of assistance to be determined on a budgetary basis and conform with law and shall take into account both the needs and resources of the applicant and his dependents and any or all persons who may be responsible for his care."
[2] Respondent's cross-appeal presents the question whether the trial court should have allowed old-age assistance from the date the claim was filed, August 2, 1937, instead of from November 7, 1937, the date of the entry of the order denying the application.
The statute provides that old-age assistance shall be granted to any person who complies with certain requirements cited above. Respondent filed her application August 2, 1937, establishing her eligibility. Her *Page 31 
right to old-age assistance accrued coincident in time with the filing of that application.
The judgment is affirmed on defendants' appeal and modified on plaintiff's cross-appeal. The superior court is directed to refer the cause to the department of social security with an order requiring it to proceed in harmony with the foregoing opinion.
MAIN, BEALS, BLAKE, GERAGHTY, and HOLCOMB, JJ., concur.